Citation Nr: 0413141	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in February 1952 the 
veteran's enlistment examination revealed whisper voice 
hearing test bilaterally to be 15/15.  In April 1953, the 
veteran was seen for an earache, which had been present for 3 
to 4 days.  The diagnosis was infection of the auditory canal 
on the left.  The veteran's ear canal was cleaned and he was 
given penicillin.  The veteran's February 1956 separation 
examination showed whisper voice hearing test bilaterally to 
be 15/15.  


On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

20
LEFT
10
10
10

5

On his February 1956 Report of Medical History, the veteran 
checked "running ears" in the section that asked if he had 
ever had or currently had the enumerated disorders listed.  
On the separation examination, it was noted that the veteran 
had "running ears" on 2 occasions in 1953 and 1954.  Noting 
that the discharge was clear and responded to treatment.  It 
was also noted that the veteran responded to treatment with 
no complications and no sequelae; none since 1954.  

Hospital records from St. Helena Parish Hospital shows that 
the veteran was admitted in March 1983 and discharged in 
April 1983.  The veteran was admitted with dyspensia, chest 
pain, and vertigo.  EKG was essentially within normal limits.  
Chest x-ray was normal and oral cholecystogram was normal.  A 
brain scan with flow study revealed an abnormal flow study 
with poor filling especially on the left with poor 
visualization of the left carotid artery.  Abdominal 
ultrasound was normal and GI series revealed prolonged 
pylorospasms.  The discharge diagnosis was prolonged 
pylorospasms, transient vertigo with movement of the head, 
left carotid stenosis suspected from flow study results, mild 
bilirupinemia.  

A letter from A.J.M., M.D., dated July 1985 indicated that 
the veteran had been seen over the last couple of weeks and 
reported a history of dizziness occurring over the last two 
years; over the last three or four months these dizzy spells 
had become worse.  The veteran indicated that when he turned 
to the right he had dizzy spells, but when he turned to the 
left he had no problem.  

The examination showed ear canals to be clear; the left 
tympanic membrane looked fine, but the right tympanic 
membrane showed severe retraction in the posterior superior 
quadrant.  The eardrum was non-motile with Valsalva maneuver 
but was motile with politerization.  Nasally, he had a 
markedly deviated septum to the right.  

The examiner felt that the veteran's vertigo was secondary to 
adhesive otitis media of the right ear.  The examiner noted 
that the veteran might possibly benefit by having a tube 
placed in the right ear to equalize the middle ear pressure.  

A February 2001 Audiology Diagnostic Assessment conducted by 
North Oak Rehabilitation Services indicated that the veteran 
reported hearing loss for years as well as dizziness and 
tinnitus.  The veteran related his hearing loss to infections 
and drainage in 1953 with subsequent tympanic membrane 
perforation and intermittent drainage.  He reported no 
drainage in years.  He reported a long history of imbalance, 
"inner ear" problems.  He indicated that he had severe 
inner ear problems in the past, now milder, if he rose up or 
laid down too fast he would get spinning, nausea, and falls.  
He reported that A.J.M., M.D., did nasal surgery and PET 
examination for inner ear presbycusis.  Audiological 
evaluation revealed a mild to severe sensorineural loss left 
ear and moderate to severe mixed loss right ear.  Word 
discrimination scores were fair in both ears.  The impression 
was hearing loss, vertigo, apparently longstanding.

At his December 2002 VA examination, the veteran reported 
difficulty hearing right greater than left since 1953.  The 
veteran indicated that while he was being flown to the 
hospital, something happened to his right ear (possible 
perforation).  He reported suffering pain in the right ear.  
He also reported exposure to aircraft noise while working on 
the flight line and no significant noise exposure as a 
telephone repairman after service.  The veteran indicated 
that he experienced a roaring noise in his right ear since 
the 1960s.  The diagnosis right ear: moderate to profound, 
probably mixed, hearing loss.  Left ear: mild to severe 
sensorineural hearing loss.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
90
90
LEFT
45
50
65
60
65

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 90 in the left ear.

At his February 2003 VA examination, the veteran reported 
that hearing aids had been prescribed, but the right was of 
no help and the left was broken.  He indicated that he did 
not use ear drops (no active disease) of external ears.  The 
examiner noted that the auditory canals were clear, cerumen 
was present, and the tympanic membranes were intact, but 
appeared dull.  The examiner indicated that the veteran 
complained of numbness of the hands and severe cramps of the 
legs (previous x-rays showed stenosis of carotid artery on 
the left).  The impression was arteriosclerosis; peripheral 
vascular disease.  The examiner noted that the separation 
examination in February 1956 noted the veteran giving a 
history of "running ears" on two occasions in 1953 and 
1954, but the records only show one episode in April 1953.  
The examiner noted that the incident in service was most 
probably otitis externa with no involvement of the tympanic 
membranes.  He explained that otitis externa seldom caused 
significant impairment and the majority of the cases of 
itching and edema of the canal wall clears completely with 
irrigation of the canal and/or topical antibiotics - eardrops 
or ointment.  The examiner indicated that this was done 
properly to the involved left ear in April 1953.  The ear 
examination at discharge in 1956 was within normal limits 
a.u. (both ears).  The audiogram was also within normal 
limits on both ears.  

The examiner explained that sensorineural hearing loss 
impairments had been noted since 2001, they were bilateral 
and were related to inner disease of the cochlea related to 
aging and arteriosclerosis, middle ear (conductive) 
impairment might be present in the same ear, but it was not 
responsible for sensorineural hearing loss in the elderly.  
The examiner noted that there was x-ray proof of carotid 
artery stenosis - inner ear was supine by branches of the 
carotid artery.  The examiner indicated that hearing aids 
generally did not help sensorineural hearing loss.  The 
examiner noted that the sensorineural hearing loss of the 
veteran, which was first noted in February 2001, could not be 
related directly or indirectly to one episode of otitis 
externa left ear in 1953 and which cleared completely on 
antibiotic treatment in three days with no complications and 
no sequelae.  Audiograms on separation examination dated in 
February 1956 were normal.  The examiner opined that the 
present bilateral sensorineural hearing loss could be 
directly related to atherosclerosis and peripheral vascular 
disease.

At his November 2003 Travel Board hearing, the veteran 
testified that his job in the military was to load and unload 
planes.  He stated that he was exposed to noise.  The veteran 
described an incident in April 1953 in which he was returning 
from Germany on a hospital plane and before it landed he had 
a severe pain hitting his right ear.  He stated that he 
continued to have an earache but they never did follow up.  
Although the service medical records indicate that the 
veteran was treated for his left ear, the veteran indicated 
that that was a mistake and it was actually his right ear.  
He testified that in 1954 he went on sick call with an ear 
problem and he was given aspirin.  He stated that he kept on 
having problems but they never did follow-up on anything and 
only gave him pain medicine.  The veteran indicated that 
during his separation examination he also asked that his ears 
be checked and the examiner refused to do so.  He also stated 
that he did not report any of his ear problems because he was 
trying to get out of the service.  He indicated that after 
service in 1956 he had a right ear infection and was told it 
was fungus growth and he was given penicillin.  He had to go 
back every so often to have his ears washed out, to get the 
fungus growth out.  The veteran indicated that he continued 
to see doctors for his ear problems throughout the 1950s, 
1960s, and 1970s.  He indicated that one doctor told him that 
he had a hole in his right eardrum and that the infections 
and fungus growth caused the hole.  The veteran indicated 
that he tried to get the old treatment records but either the 
doctors were dead, they only kept records for 10 years, or 
the clinics were now gone.  In 1985, the veteran indicated 
that he had dizziness and had surgery on his nose and a tube 
was placed in his right ear.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disability in 
March 2002.  In March 2002, the RO sent the veteran a letter 
providing the notices required under the VCAA.  In the March 
2002 letter, the RO explained the information and evidence 
needed to substantiate his claim for service connection for 
hearing loss with specific references to what the evidence 
must show to establish service connection.  The veteran was 
also advised that he needed to provide the name of the 
person, agency, or company who had records that the veteran 
believed would help in deciding the claim; the address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which he was 
treated, in the case of medical records.  The veteran was 
also informed that if there were any private records that 
would support his claim, he had to complete the authorization 
form, which was provided, and the VA would request those 
records.  The letter explained what portion of the evidence 
and information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  Finally, the veteran was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  The letter indicated that the VA would also assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of March 2002, as well as several other documents sent 
to the veteran during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

Analysis

The veteran contends that his hearing loss had its onset 
during service primarily due to ear infections.  The veteran 
also served on the flight line in the air force loading 
cargo.  The veteran alleges that since service his hearing 
has become progressively worse.

Under the factual circumstances of this case, the veteran is 
not entitled to service connection for his hearing loss.  
Specifically, his enlistment examination in February 1952 
showed whisper voice hearing test bilaterally to be 15/15.  
The records show that in April 1953 the veteran was seen for 
complaints of an earache lasting 3 to 4 days.  The diagnosis 
was infection auditory canal on the left.  Although his 
service medical records indicate that he was treated once in 
April 1953 for an ear infection, his separation examination 
in February 1956, noted that the veteran had "running ears" 
on two occasions in 1953 and 1954; discharge clear; responded 
to treatment; none since 1954; no complications; no sequelae.  
Audiometry readings showed no hearing loss.  Auditory 
thresholds in each of the frequencies 500, 1000, 2000, and 
4,000 Hertz was 15, 15, 15, and 20 in the right ear and 10, 
10, 10, and 5 in the left ear.  All other clinical records 
contained within the veteran's service medical records are 
negative for any notations, complaints, or diagnoses of 
hearing loss, or recurrent ear infections.

Moreover, there are no medical records subsequent to service 
of any diagnoses of or complaints related to any hearing loss 
until 45 years after discharge.  The February 2003 VA 
examiner opined that the bilateral sensorineural hearing loss 
of the veteran's first noted in February 2001 could not be 
related directly or indirectly to one episode of otitis 
externa left ear in 1953 and which cleared completely on 
antibiotic treatment in three days with no complications and 
no sequelae; noting that an audiogram on separation in 1956 
was normal.  The examiner indicated that the bilateral 
sensorineural hearing loss could be directly related to 
atherosclerosis and peripheral vascular disease.  

Although the veteran testified in his November 2003 Travel 
Board hearing that he also worked on the flight line loading 
aircraft during service, as noted above, the examiner has 
attributed the veteran's hearing loss to atherosclerosis and 
peripheral vascular disease.  Thus, in light of the above, 
the Board must deny the veteran's service connection claim.

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertion and has state 
below the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the evidence of record preponderates against an award 
of service connection for hearing loss.  There being no 
reasonable doubt as to service origin, this claim may not be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



